Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The following Non-Final office action is in response to application filed on 07/08/2020.
	Priority Date: CON[#15/723,941>10/03/2017]>[Patent-US 10,748,131]
Claim Status:
Pending claims : 1-20

Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
In particular, claims are directed to a judicial exception (abstract idea) without significantly more.  
  When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  (2A) If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, (2B) it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    
Examples of abstract ideas grouping include (a) mental processes; (b) certain methods of organizing human activities [ i. Fundamental Economic Practice; ii. Commercial or Legal Interaction; iii. Managing Personal behavior or Relations between People]; and (c) mathematical relationships/formulas.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. (2014).

Analysis is based on the new 2019 Patent Eligibility Guidance (2019 PEG).
[Step-1] The claims are directed to a method/system/machine, which are a statutory category of invention.
Claim 1 (exemplary) recites a series of steps for holding transaction data exchange request to evaluate user profile. 
[Step-2A] Prong 1:The claim 1 is then analyzed to determine whether it is directed to a judicial exception: 
The claim  recites the limitations to:  
	detect a particular transaction data exchange request associated with an attempted purchase transaction data exchange prior to completion of the attempted purchase transaction data exchange, the particular transaction data exchange request including a set of information defining the attempted purchase transaction data exchange, wherein the attempted purchase transaction data exchange is associated with a particular user profile; 
	transmit, via the communications module, a first signal including at least a portion of the set of information defining the attempted purchase transaction data exchange to a data exchange analysis financial system for execution of a financial analytical analysis based at least on the set of information defining the attempted purchase transaction data exchange and a status of the particular user profile; 
	initiate a hold state associated with the particular transaction data exchange request prior to completion of the attempted purchase transaction data exchange, the hold state initiated in response to detecting the particular transaction data exchange request, the hold state maintained for at least a period of time until after a result associated with the financial analytical analysis of the particular user profile based on the transaction request user profile-specific data exchange analysis is received; 
	receive, …, a second signal including a result associated with the financial analytical analysis of the particular user profile based on the transaction request user profile-specific data exchange analysis; 
	in response to receiving the result, display on the display in an interface a request for confirmation of whether to proceed with the particular transaction data exchange request; and 34
	in response to receiving user input associated with a cancellation of the particular data exchange request or in response to receiving no user input associated with the confirmation of the particular data exchange after a predetermined period of time, cancel the particular data exchange request.  

The claimed method/system/machine simply describes series of steps for holding transaction data exchange request to evaluate user profile.
These limitations, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations via human commercial or business or transactional activities/interactions, but for the recitation of generic computer components. That is, other than reciting one or more processors, user device and computer network nothing in the claim precludes the limitations from practically being performed by organizing human business activity. For example, without the structure elements language, the claim encompasses the activities that can be performed manually between the users and a third party.  These limitations are directed to an abstract idea because they are business interaction/sale activity that falls within the enumerated group of “certain methods of organizing human activity” in the 2019 PEG.
[Step-2A]Prong 2:
Next, the claim is analyzed to determine if it is integrated into a practical application. The claim recites additional limitation of using one or more processors,  user device and computer network to perform the steps. The processor in the steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. This generic processor limitation is no more than mere instructions to apply the exception using generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.
[Step-2B] 

Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept).
As discussed above, the recitation of the claimed limitations amounts to mere instructions to implement the abstract idea on a processor (using the processor as a tool to implement the abstract idea). Taking the additional elements individually and in combination, the processor at each step of the process performs purely generic computer functions. As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application. The same analysis applies here, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at or provide an inventive concept. 
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea, and the claim is not patent eligible. The analysis above applies to all statutory categories of invention including independent claims 16, and 19.  
Furthermore, the dependent claims 2-15 17-18 and 20 do not resolve the issues raised in the independent claims. The dependent claims 2-15, 17-18 and 20 are directed towards a browser plugin or agent executing on the client device performs the detection of the particular data exchange transaction request; a mobile application executing on the mobile client device performs the detection of the particular data exchange transaction request; the financial analytical analysis comprises a comparison of potential impact with one or more negative thresholds; a set of SKU-level data; the hold state with first signal; hold state provide multimedia presentation on a user interface; the financial analytical analysis comprises a comparison of the attempted purchase transaction data exchange against at least one financial rule specific to the particular user profile. 
These limitations are also part of the abstract idea identified in claim 1, and are similarly rejected under same rationale. 	
Accordingly, the dependent claims 2-15, 17-18 and 20 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.   

Double Patenting

 35 U.S.C. § 101 reads as follows:
"Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter or any new and useful improvement thereof, may obtain a patent therefore, subject to the conditions and requirements of this title".

The following non-statutory double patenting rejection is based on a judicially created doctrine grounded in the public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the right to exclude granted by a patent.  In re Sarett, 327 F.2d 1005, 140 USPQ 474 (CCPA 1964); In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968); In re White, 405 F.2d 904, 160 USPQ 644 (CCPA 1969); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Van Ornam, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 985); and In re Goodman, 29 USPQ 2d 2010 (Fed. Cir. 1993).

Claims 1-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10, 748, 131. Although the conflicting claims are almost identical, they are not patentably distinct from each other because they recite means or steps that are substantially the same and that would have been obvious to one of ordinary skill in the art.
Furthermore, the omission of an element with a corresponding loss of function is an obvious expedient. See In re Karlson, 136 USPQ 184 and Ex parte Rainu, 168 USPQ 375.   
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(b) would overcome an actual or provisional rejection on a non-statutory double patenting ground provided the conflicting patent is shown to be commonly owned with this application.  See 37 CFR 1.78(d).

Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.  Determining the scope and contents of the prior art.
2.  Ascertaining the differences between the prior art and the claims at issue.
3.  Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Beck et al (US 2013/0191213 A1) in view of Ortigoza (US 2014/0289033 A1). 

	Ref claim 1, Back discloses a client device comprising: a display; a communications module; at least one memory storing instructions; and at least one hardware processor interoperable coupled with the at least one memory, the display, and the communications module, wherein the instructions instruct the at least one hardware processor (Figs. 14-16; via client device 504a-b…) to: 
	detect a particular transaction data exchange request associated with an attempted purchase transaction data exchange prior to completion of the attempted purchase transaction data exchange, the particular transaction data exchange request including a set of information defining the attempted purchase transaction data exchange, wherein the attempted purchase transaction data exchange is associated with a particular user profile(para [0044]; via the transaction handler uses the transaction data ...[0045]; via to identify [obviously detect...] authorization requests ...[0046]; via mobile applications to push offers to the users of consumer accounts/mobile devices-personal digital assistants [PDAs] ...[0052], fig. 1; via user specific profile and transaction data... );
	transmit, via the communications module, a first signal including at least a portion of the set of information defining the attempted purchase transaction data exchange to a data exchange analysis financial system for execution of a financial analytical analysis based at least on the set of information defining the attempted purchase transaction data exchange and a status of the particular user profile (para [0135]; via when the user approaches the ATM, the ATM transmits account information to the transaction handler [103] to select the user specific profile [131] to Ad network to query for targeted Ad data...);
	initiate a hold state associated with the particular transaction data exchange request prior to completion of the attempted purchase transaction data exchange, the hold state initiated in response to detecting the particular transaction data exchange request, the hold state maintained for at least a period of time until after a result associated with the financial analytical analysis of the particular user profile based on the transaction request user profile-specific data exchange analysis is received(para [0338-341]; via the client device of the user include an app interface ...VerfyChat 553 ... via video chat ...SMS messages, Facebook.RTM.messsages ...user use video to facilitate the IPOT’s automated recognition... fraudulent/user may cancel the challenge/initiate fraud investigation [imp lid hold state]...).
	receive, via the communications module, a second signal including a result associated with the financial analytical analysis of the particular user profile based on the transaction request user profile-specific data exchange analysis (para [0054], figs. 2- 3; via the transaction profiles are generated via the factor and cluster analysis to summarize the spending patterns/behaviors to transaction records ...);
	in response to receiving the result, [[display on the display in an interface a request for confirmation of whether to proceed with the particular transaction data exchange request;]] and 34
	in response to receiving user input associated with a cancellation of the particular data exchange request or in response to receiving no user input associated with the  confirmation of the particular data exchange after a predetermined period of time, cancel the particular data exchange request (para [0135]; via when the user approaches the ATM, the ATM transmits account information to the transaction handler [103]...).
	Beck does not explicitly disclose the step to display on the display in an interface a request for confirmation of whether to proceed with the particular transaction data exchange request.
	However, Ortigoza being in the same field of invention discloses the step to display on the display in an interface a request for confirmation of whether to proceed with the particular data exchange request (para [0123]; via at 415, system server 120 generates a confirmation summary of the uploaded request ... transaction and product data... sends it including an option for display on customer device 110... [0180]; via customer device GUI ...).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the features mentioned by Beck to include the disclosures as taught by Ortigoza to facilitate to proceed with data exchange and display
on device GUI [0180].

	Ref claims 2-3, Beck discloses the client device of claim 1, wherein a browser plugin or agent executing on the client device performs the detection of the particular data exchange transaction request, wherein the client device comprises a mobile client device, and wherein a mobile application executing on the mobile client device performs the detection of the particular data exchange transaction request (para [0046]; via mobile applications to push offers the users of consumer accounts/mobile devices-personal digital assistants [PDAs]…[0052], fig. 1; via user specific profiles and transaction data…).

	Ref claim 4, Beck discloses the client device of claim 1, wherein the financial analytical analysis comprises a comparison of potential impact with one or more negative thresholds  (para [0338-341]; via the client device of the user include an app interface ... VerfyChat 553 ... via video chat ... SMS messages, Facebook.RTM.messsages ...user use vide to facilitate the IPOT’s automated recognition... fraudulent/user may cancel the challenge/initiate fraud investigation implied negative threshold situation]... ).  

	Ref claim 5, Beck discloses the client device of claim 1, wherein the set of information defining the attempted purchase transaction data exchange includes at least one of an amount of the attempted purchase transaction data exchange, a merchant type associated with the attempted purchase transaction data exchange, and a set of SKU-level data associated with at least one item included in the attempted purchase transaction data exchange (para [0167]; via the merchant may provide transaction handler details at stock-keeping unit [SKU] level as loyalty record …[0187]…).   

	Ref claim 6, Beck discloses the client device of claim 1, wherein the hold state is initiated concurrently with transmission of the first signal, wherein initiating the hold state comprises providing for presentation at least one multimedia presentation on a user interface associated with the client device, and wherein the at least one multimedia
presentation includes at least one of a music file, a video file, an interactive game, an
advertisement, a bio-feedback file, or an odor file (para [0338-341]; via the client device
of the user include an app interface ... VerfyChat 553 ... via video chat ... SMS messages,
Facebook.RTM.messsages ...user use vide to facilitate the IPOT’s automated recognition... fraudulent/user may cancel the challenge/initiate fraud investigation... ).  

	Ref claims 9-11, Beck discloses client device of claim 1, wherein the financial analytical analysis comprises an analysis of the attempted purchase transaction in a context of the particular user profile, wherein the financial analytical analysis comprises a comparison of the attempted purchase transaction data exchange against at least one financial rule specific to the particular user profile, and  wherein at least one of the financial rules comprises a rule identifying a particular amount of spending over a period of time associated with the particular user profile and an effect on the particular amount of spending associated with the attempted purchase transaction data exchange (para [506]; via the cluster analysis... different rules ...[0621]; via current and future rules
implied financial rules for transaction]... ).

	Ref claim 12, Beck discloses the client device of claim 1, wherein the particular data exchange request is automatically canceled in response to a determination that the attempted purchase transaction data exchange is associated with a negative financial impact above a predetermined threshold  (para [0338-341]; via the client device of the user include an app interface ... VerfyChat 553 ... via video chat ... SMS messages, Facebook.RTM.messsages ...user use video to facilitate the IPOT’s automated recognition... fraudulent/user may cancel the challenge/initiate fraud investigation... ).

	Ref claim 13, Beck discloses the client device of claim 1, wherein the hold state is maintained after receiving the second signal including the result associated with the financial analytical analysis of the particular user profile based on the transaction request user profile-specific data exchange analysis, and  wherein the request for confirmation of whether to proceed with the particular data exchange transaction request is presented during the hold state, and wherein the hold state is completed in response to receiving user input associated with the request for confirmation. (para [0338-341]; via the client device of the user include an app interface ...VerfyChat 553 ... via video chat ...SMS messages, Facebook.RTM.messsages ...user use video to facilitate the IPOT’s automated recognition... fraudulent/user may cancel the challenge/initiate fraud investigation... ). 

36	Ref claim 15, Beck discloses client device of claim 1, wherein initiating the hold state associated with the particular data exchange transaction request comprises: receiving, via the communications module, a fourth signal including instructions to initiate the hold state from the data exchange analysis financial system, where the fourth signal is received after transmission of the first signal; and in response to receiving the fourth signal, initiating the hold state. (para [0338-341]; via the client device of the user include an app interface ... VerfyChat 553 ... via video chat ... SMS messages, Facebook.RTM.messsages ...user use video to facilitate the IPOT’s automated recognition... fraudulent/user may cancel the challenge/initiate fraud investigation... ).  

Claim 17 is rejected as per the reasons set forth in claim 4

	Claim 18 is rejected as per the reasons set forth in claim 7
	Claim 19 recites similar limitations to claim 1 and thus rejected using the same art and rationale in the rejection of claim 1 as set forth above.
Claim 20 is rejected as per the reasons set forth in claim 12



Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
Bonalle (US 2016/0232566.A1) discloses Systems and Methods for Analytics in a Cooperative Data Exchange.
YAO (CN 106997559 A) discloses a Buying Customer Transaction Data Management System.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HATEM M. ALI whose telephone number is (571) 270-3021, E-mail: Hatem.Ali@USPTO.Gov and FAX (571)270-4021. The examiner can normally be reached Monday-Friday from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER KALINOWSKI can be reached on (571) 270-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
          

      /HATEM M ALI/
Examiner, Art Unit 3691


								/BRUCE I EBERSMAN/                                                                                      Primary Examiner, Art Unit 3698